
	
		II
		111th CONGRESS
		1st Session
		S. 1097
		IN THE SENATE OF THE UNITED STATES
		
			May 20, 2009
			Mr. Wyden introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To require the Secretary of Energy, in coordination with
		  the Secretary of Labor, to establish a program to provide for workforce
		  training and education, at community colleges, in sustainable
		  energy.
	
	
		1.Short titleThis Act may be cited as the
			 Community College Energy Training Act
			 of 2009.
		2.Sustainable
			 energy training program for community colleges
			(a)Definition of
			 community collegeIn this Act, the term community
			 college means an institution of higher education, as defined in section
			 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)), that—
				(1)provides a 2–year
			 program of instruction for which the institution awards an associate degree;
			 and
				(2)primarily awards
			 associate degrees.
				(b)Workforce
			 training and education in sustainable energyFrom funds made
			 available under subsection (d), the Secretary of Energy, in coordination with
			 the Secretary of Labor, shall carry out a joint sustainable energy workforce
			 training and education program. In carrying out the program, the Secretary of
			 Energy, in coordination with the Secretary of Labor, shall award grants to
			 community colleges to provide workforce training and education in industries
			 and practices such as—
				(1)alternative
			 energy, including wind and solar energy;
				(2)energy efficient
			 construction, retrofitting, and design;
				(3)sustainable
			 energy technologies, including chemical technology, nanotechnology, and
			 electrical technology;
				(4)water and energy
			 conservation;
				(5)recycling and
			 waste reduction; and
				(6)sustainable
			 agriculture and farming.
				(c)Award
			 considerationsOf the funds made available under subsection (d)
			 for a fiscal year, not less than one-half of such funds shall be awarded to
			 community colleges with existing (as of the date of the award) sustainability
			 programs that lead to certificates or degrees in 1 or more of the industries
			 and practices described in paragraphs (1) through (6) of subsection (b).
			(d)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $100,000,000 for each of the fiscal years 2010 through
			 2015.
			
